Case 2

 

20-cv-02996-GW-AGR Document 36 Filed 12/23/20 Pagelof5 Page ID #:88

Morris S. Getzels, Esq. (SBN 70947)
MORRIS 8. GETZELS Law Office

6047 Tampa Avenue, Suite 307

Tarzana, CA 91356-1176

Telephone (318) 881-5550 or (310) 288-0200
Facsimile (818) 881-5558

email: morris@getzelslaw.com

Attorney for Defendant
RICHARD J. GOTTLIEB

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION
JAMEY PERRY Case No: 2:20-cv-02996- GW(AGRx)
Plaintiff,
V. DEFENDANT’S MEMORANDUM
OF CONTENTION S OF FACT
AND LAW
Pretrial Conference: January 14, 2021
RICHARD J. GOTTLIEB, in Time: 8:30 a.m.
individual and representative capacity oo
as trustee of the Richard J. Gottlieb Complaint Filed: March 31, 2020
Separate Property Trust dated July 30, Trial Date: January 26, 2021
2018; and Does 1-10,
Defendant.

 

Pursuant to Local Rule 16-4, Defendant submits his Memorandum of
Contentions of Fact and Law.
CLAIMS AND DEFENSES
(a) Plaintiff claims that Defendant violated the Amercians with Disabilities Act of
1990, 42 U.S.C. Section 121101 et seq,
(b) Elements Required to Prove Plaintiff's Claim:
1. Plaintiffis disabled under 42 U.S.C. Section 12102(1)(A)

2. Defendant leases a place of public accomodation

1

 

DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW

 
Case 2

Oo CO sS HB A & WH NN ee

ND Ph NO DO RQ DD NRO RO RD tt eth fh fee mth pm owe
CO “S BDA A B&B BD YN = DD CO CO NS DR WT BP YW BH - |]

 

20-cv-02996-GW-AGR Document 36 Filed 12/23/20 Page 2of5 Page ID #:89

3. That Plaintiff encountered unlawful barriers, precluding her full and equal access
to the place of public accomodation.
(c) Evidence in Opposition to the Claim
|. Photographs of the path of travel for persons in wheelchairs
2, Testimony of Richard Gottlieb
3. Testimony of Ronald Gardner
(d) 1. Affirmative Defense-Estoppel-because Plaintiff alleges that she visited the
store primarily to see if a person in a wheelchair could obtain entry to the store, and
not for purposes of shopping.
2. That there is a path of travel for persons in wheelchairs that is ADA compliant.
(ec) Elements Required to Establish Defendant’s Affirmative Defense of Estoppel
That Jamie Perry visited the property not for the purposes of shopping, but instead
to find grounds for a lawsuit.
Elements Required to Establish Defendant’s Defense of ADA Compliance
That the path of travel for persons in wheelchairs is ADA Compliant.
(f) Key Evidence to Establish Affirmative Defense of Estoppel
1.Testimony of Plaintiff, Jamey Perry, and
2. Plaintiff's Complaint in this action
Key Evidence to Establish ADA Compliance
1. Photographs of the Path of Travel for persons in wheelchairs
2. Testimony of Richard Gottlieb
3. Testimony of Ronald Gardner
(g) There are no third parties
(h) Defendant anticipates and has made objections to Plaintiffs photographs as
being outdated, and therefore irrelevant. Further, the testimony of the Plaintiff's
witnesses, including the Plaintliff, will not set forth the current conditions at the
property, making that testimony irrelevant.

G) The issues of law are:

2

 

DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW

 
Case 2

 

20-cv-02996-GW-AGR Document 36 Filed 12/23/20 Page 3of5 Page ID #:90

1. that the case will be moot because the path of travel is ADA complaint. The

Court set December 24, 2020 as the last day for the exchange of trial exhibits. The

evidence will establish that the path of travel is ADA compliant. Plaintiff will be

furnished with the trial exhibits in accordance with the Court’s order, on December

24, 2020, which is 21 days before the Pre-Trial Conference.

2. that Plaintiffis not entitled to attorney’s fees under Buckhannon Board & Care

Home, Inc. v West Virginia Dep’t of Health and Human Resources (2001) 532 U.S.

598.

3. That Defendant is entitled to attorney’s fees under 42 U.S.C. Section 12205.
BIFURCATION OF ISSUES

Defendant requests that the Court try the issue of compliance with the ADA first.

JURY TRIAL

This is a bench trial.

ATTORNEYS’ FEES

Because the case will be moot, under Buckhannon, supra, Plaintiff is not entitled to

attorneys’ fees. Buckhannon, supra, holds that when a case is moot, and Plaintiff is

not entitled to judicial relief, then the Plaintiff does not recover attorneys’ fees. Here,

the case will be moot, and Plaintiff will not receive any judicial relief. Therefore,

Plaintiff will not be entitled to attorneys’ fees.

Because Defendant will prevail, Defendant is entitled to his attorneys’ fees under 42

U.S.C. Section 12205.

//

H/

//

//

//

if

//

3

 

DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW

 
Case at20-cv-02996-GW-AGR Document 36 Filed 12/23/20 Page4of5 Page ID #:91

1| ABANDONMENT OF ISSUES
2 || Defendant does not intend to abandon any issues.

3 | Dated: December 23, 2020

Respectfully submitted,
/s/Morris S. Getzels
Morris S. Getzels, Es

MORRIS S. GETZELS LAW OFFICE, APC
Attorneys for Defendant Richard J. Gottlieb

Oo Oo NN BN OO

10
I]
12
13
14
1S
16
17
18
19
20
21
22
23
24
25
26

28

4

 

 

DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW

 
I
Case 2

On tm Wi bh

Co OS CO I DD

12
13
14
1S
16
17
18
19
20
21
22
23
24
25
26
27
28

 

\20-cv-02996-GW-AGR Document 36 Filed 12/23/20 Page5of5 Page ID #:92

PROOF OF SERVICE
(BY U.S. MAIL)

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

[am employed in the County of Los Angeles, State of California. I am over the age of 18
and not a party to the within action; my business address is 6047 Tampa Avenue, Suite 307,
Tarzana, California 91356-1176.

On December 23, 2020, | served the foregoing document described as

DEFENDANT’S MEDIATION BRIEF on all interested parties in this action, by

emailing addressed as follows:

 

 

Attorneys for Plaintiff

Center for Disability Access
Christopher A. Seabock

8033 Linda Vista Road, Suite 200
San Diego, CA 92111
Chriss@potterhandy.com

[| | GY MAIL) I caused such envelope to be deposited in the mail at Tarzana, California.

 

 

 

The envelope was mailed with postage thereon fully prepaid. I am “readily familiar” with my
employer’s practices for collection and processing of correspondence for mailing with the U.S,
Postal Service. Under that practice, it would be deposited with U.S. Postal Service on that same
day with postage thereon fully prepaid at Tarzana, California, in the ordinary course of business.
lam aware that on motion of the party served, service is presumed invalid if postal cancellation

date or postage meter date is more than one day after date of deposit for mailing in affidavit.

[ X ] (BY E-MAIL) I caused the above-referenced document(s) to be transmitted by e-
mail transmission a true copy thereof to the persons named in the above list at their e-mail

addresses listed above.

I declare under penalty of perjury under the laws of the State of California that each of the

foregoing statements is true and correct.
Executed on December 23, 2020, at Tarzana, California.

YL:

Morris 8: ‘ Gethels

 

 

 

5

 

DEFENDANT’S MEMORANDUM OF CONTENTIONS OF FACT AND LAW

 
